UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 02-4493



In Re:   MARTELL WHITAKER,

                                                           Petitioner.



         On Petition for Writ of Mandamus.     (CR-98-1016)


Submitted:   October 24, 2002              Decided:   October 30, 2002


Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Martell Whitaker, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Martell Whitaker petitions for a writ of mandamus.            Whitaker

asks this court to order the Government to respond to his petition

and to direct the district court to hold a suppression hearing and

to rule on his motion to suppress, filed prior to his 1999 trial

and conviction.

      Mandamus relief is available only when the petitioner has a

clear right to the relief sought.        See In re First Fed. Sav. & Loan

Assn., 860 F.2d 135, 138 (4th Cir. 1988).          Further, mandamus is a

drastic   remedy   and    should   only     be   used    in    extraordinary

circumstances. See Kerr v. United States Dist. Court, 426 U.S. 394,

402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).Mandamus

may not be used as a substitute for appeal.              See In re United

Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).

      The relief sought by Whitaker is not available by way of

mandamus. Accordingly, we deny the petition for a writ of mandamus.

We   dispense   with   oral   argument   because   the   facts     and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                              PETITION DENIED




                                    2